Court of Appeals
of the State of Georgia


                                       ATLANTA,____________________
                                                April 06, 2021


The Court of Appeals hereby passes the following order:

A21A1092. RONALD MARK CLARK v. THE STATE.

      On February 2, 2021, the trial court entered an order denying Ronald Mark
Clark’s motion to recuse. Clark then filed a notice of appeal on February 10, 2021.1
We, however, lack jurisdiction.
      “Denials of motions to recuse are interlocutory in nature. An appeal of such an
order requires compliance with the interlocutory appeal provisions of OCGA § 5-6-34
(b),” including obtaining a certificate of immediate review within ten days of the
order sought to be appealed. See Ellis v. Stanford, 256 Ga. App. 294, 295 (2) (568
SE2d 157) (2002); see also Rolleston v. Glynn County Bd. of Tax Assessors, 213 Ga.
App. 552, 553 (445 SE2d 345) (1994). Clark’s failure to comply with the
interlocutory appeal




      1
        On December 9, 2020, the trial court entered orders denying Clark’s motion
to vacate or correct illegal sentence and dismissing his motion for credit for time
served. Pretermitting whether Clark has a right to directly appeal those trial court
orders, his notice of appeal is untimely as to those orders. See OCGA § 5-6-38 (a) (a
notice of appeal must be filed within 30 days after entry of an appealable order);
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995) (the proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court).
procedures and obtain a certificate of immediate review deprives this Court of
jurisdiction over this appeal, which is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     04/06/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.